EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 20 to 21 are allowable because the prior art of record does not disclose or reasonably suggest a method and system for determining a contextualized representation of words from text, comprising: (a) initializing a list of token embeddings, each of the token embeddings corresponding to a tokenized word from text in a corpus of text, (b) generating a graph (Gs) for a group of consecutive words s from the text, said graph including binary relations between pairs of tokenized words of the group of consecutive words, (c) selecting the token embeddings representing the words of the group of consecutive words from the list of token embeddings, (d) computing a tensor of binary relations as the product between a matrix of the selected token embeddings and a tensor representing discourse relations, the computed tensor representing the binary relations between the pairs of tokenized words, (e) computing a loss using the computed tensor, (f) optimizing the list of token embeddings using the computed loss, and (g) repeating (b) – (f) until the computed loss is within a predetermined range.
Specifically, the prior art of record does not disclose or reasonably suggest the limitation of “computing a tensor of binary relations as a product between a matrix of the selected token embeddings and a tensor representing discourse relations”.  Applicants’ Specification, ¶[0062], describes a rank-3 tensor, Ts: r x |s| x |s| of relations between tokens in a sentence s that is obtained by multiplying Es and EsT: s x d by R: r x d x d of relation tensor embeddings.  Similarly, this appears to be represented by a term ‹ei’s, Rk’, ej’s› in an equation to calculate a loss Tlosss at ¶[0009], ¶[0045], and ¶[0066] of the Specification.  Additionally, Applicants’ Specification, ¶[0067], states that a relations tensor Ts for a sentence s is approximated by 
Es(|s|xd)              
                •
            
         R(d x r x d) • EsT(|s|xd), where R(d x r x d) is a tensor of all relations.  
Applicants’ Information Disclosure Statement filed on 24 June 2022 provides prior art that does not require reconsideration of allowability of independent claims 1 and 20 to 21.  
Popa et al., “Implicit Discourse Relation Classification with Syntax-Aware Contextualized Word Representation”, is the closest art of record.  Specifically, Popa et al., Page 3, Left Column: Figure 1, discloses sentence graph decomposition with a graph Gs of a sentence, a token embedding eis of a token i in a sentence s, where Es is a matrix holding all of the token embeddings for sentence s, Rk is an embedding matrix for a relation k, R is a tensor of all relations, and Ts is a relations tensor for sentence s, where the relations tensor Ts = Es(|s|xd) • R(d x r x d) • Es(dx|s|).  However, Popa et al. is not prior art to the current application.  Here, Popa et al. only has a publication date of 19-22 May 2019, but Applicants have an effective filing date due to a provisional application of 17 May 2019. 
The Specification, ¶[0036] - ¶[0042], states an objective of more accurately predicting implicit discourse relations that may be less costly in terms of computing resources and that provides similar and more accurate results.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        July 29, 2022